Opinion issued September 29, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00447–CV




SEBASTIAN MCCRIMMONS, Appellant

V.

JERRY ALLEN SHACK, Appellee




On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2003-63128




MEMORANDUM OPINIONAppellant’s, Sebastien McCrimmon’s, suit was dismissed for want of
prosecution on December 27, 2004.  Appellant filed a motion to reinstate pursuant to
Tex. R. Civ. P. 165a, thereby extending the time to file a notice of appeal to March
28, 2005.  Tex. R. App. P. 26.1(a)(3).  Appellant did not file a motion to extend time
to file the notice of appeal within the 15-day grace period provided by Texas Rule of
Appellate Procedure 26.3.  After being notified that this appeal was subject to
dismissal, appellant did not adequately respond.  See Tex. R. App. P. 42.3(a)
(allowing involuntary dismissal of case).
          The appeal is dismissed for want of jurisdiction.  All pending motions are
denied.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.